ORDER

PER CURIAM.
Defendant appeals the judgment entered on his convictions by a jury of possession of a controlled substance, possession of less than thirty-five grams of marijuana and driving while intoxicated. Defendant was sentenced to concurrent terms of imprisonment of ten years for the possession of a controlled substance conviction, one year for the possession of marijuana conviction and six months for the D.W.I. conviction. The single claim of error the trial court erred in not declaring, sua sponte, a mistrial is without merit. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 30.25(b).